EXHIBIT 32.2 CERTIFICATION Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) In connection with the annual report on Form10-K of Zoom Telephonics, Inc. (the "Company") for the period ended December 31, 2009 as filed with the Securities and Exchange Commission on or about the date hereof (the "Report"), the undersigned, Robert A. Crist, Chief Financial Officer of the Company, hereby certifies, pursuant to 18 U.S.C. Section1350, that: (1)the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 31, 2010 /s/Robert A. Crist Name: Robert A. Crist Title:Chief Financial Officer
